

93 HR 6951 IH: COVID–19 Recovery for Seniors and People with Disabilities Act of 2020
U.S. House of Representatives
2020-05-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 6951IN THE HOUSE OF REPRESENTATIVESMay 19, 2020Ms. Schakowsky (for herself, Ms. Matsui, Mr. Lamb, Ms. Roybal-Allard, Mrs. Dingell, Ms. Pressley, and Mr. Deutch) introduced the following bill; which was referred to the Committee on Ways and Means, and in addition to the Committees on Energy and Commerce, Education and Labor, and Agriculture, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo assist older Americans and people with disabilities affected by COVID–19.1.Short title; table of contents(a)Short titleThis Act may be cited as the COVID–19 Recovery for Seniors and People with Disabilities Act of 2020.(b)Table of contentsThe table of contents for this Act is as follows: Sec. 1. Short title; table of contents.Title I—Social SecuritySec. 101. Definitions.Sec. 102. Pausing continuing disability reviews during the COVID–19 public health emergency.Sec. 103. Pausing all collection of overpayments during the COVID–19 public health emergency.Sec. 104. Pausing all suspension of benefits for failure to cooperate during the COVID–19 public health emergency.Sec. 105. Update in eligibility thresholds for supplemental security income; elimination of marriage penalty.Sec. 106. Elimination of Social Security disability and Medicare waiting periods.Sec. 107. Support and maintenance furnished in kind not included as income for purposes of SSI.Sec. 108. Suspension of certain regulations.Sec. 109. Discharge of student loans.Sec. 110. Elimination of separate account requirement for past-due supplemental security income benefits paid to child beneficiaries.Sec. 111. Increasing the substantial gainful activity limit.Sec. 112. State grants to protect the legal rights of SSI and SSDI applicants and beneficiaries.Sec. 113. Social security assistance and representation grants.Title II—Medicare Sec. 201. Fairness in Medicare enrollment and coverage periods.Sec. 202. Permitting an attestation of employment-based health insurance coverage during the COVID–19 public health emergency.Sec. 203. Suspension of the Medicare part D low-income subsidy asset test.Title III—MedicaidSec. 301. Suspension of asset test for medical assistance for Medicare cost sharing during COVID–19 emergency period.Sec. 302. Temporary increase of Medicaid FMAP for Medicare cost-sharing.Sec. 303. Delay in reduction of FMAP for Medicaid personal care services furnished without an electronic visit verification system.Title IV—AgricultureSec. 401. Commodity supplemental food program.ISocial Security101.DefinitionsIn this title:(1)CommissionerThe term Commissioner means the Commissioner of Social Security.(2)COVID–19 emergency periodThe term COVID–19 emergency period means the period of months—(A)beginning with the first month that begins on or after the date of enactment of this Act; and (B)ending with the sixth month that begins on or after the last day of the public health emergency described in section 1135(g)(1)(B) of such Act (42 U.S.C. 1320b–5(g)(1)(B)).102.Pausing continuing disability reviews during the COVID–19 public health emergency(a)In generalNotwithstanding any other provision of law and except as provided in subsection (b), the Commissioner shall not conduct any continuing disability review (as such term is defined in section 201(g)(1)(A) of the Social Security Act (42 U.S.C. 401(g)(1)(A))) during the COVID–19 emergency period. (b)Exception for CDR appealsSubsection (a) shall not apply to a continuing disability review that—(1)is in progress on the date of enactment of this Act; and(2)is being conducted pursuant to an appeal by an individual of a adverse decision of the Commissioner with respect to the individual's eligibility for benefits under title II or XVI of the Social Security Act (42 U.S.C. 401 et seq., 1381 et seq.), or the amount of such benefits for which the individual is eligible.103.Pausing all collection of overpayments during the COVID–19 public health emergency(a)In generalNotwithstanding any other provision of law and except as provided in subsection (b), during the COVID–19 emergency period, the Commissioner shall not make any downward adjustment to a benefit amount payable to an individual under title II or XVI of the Social Security Act (42 U.S.C. 401 et seq., 1381 et seq.), or take any other action, for the purpose of collecting an overpayment made to such individual.(b)Exception for fraudSubsection (a) shall not apply to any downward adjustment or any other action with respect to a benefit amount payable to an individual under title II or XVI of the Social Security Act (42 U.S.C. 401 et seq., 1381 et seq.) if such adjustment is made, or such action taken, on the basis that the individual is involved in fraud or similar fault.104.Pausing all suspension of benefits for failure to cooperate during the COVID–19 public health emergencyNotwithstanding any other provision of law, during the COVID–19 emergency period, the Commissioner shall not suspend, modify, or terminate an individual's entitlement to, or eligibility for, benefits under title II or XVI of the Social Security Act (42 U.S.C. 401 et seq., 1381 et seq.) on the basis that the individual has failed to cooperate with a request of the Commissioner.105.Update in eligibility thresholds for supplemental security income; elimination of marriage penalty(a)Update in general income exclusionSection 1612(b)(2)(A) of the Social Security Act (42 U.S.C. 1382a(b)(2)(A)) is amended by striking $240 and inserting $1,476 (increased as described in section 1617(d) for each calendar year after 2020).(b)Update in earned income exclusionSection 1612(b)(4) of such Act (42 U.S.C. 1382a(b)(4)) is amended by striking $780 each place it appears and inserting $4,788 (increased as described in section 1617(d) for each calendar year after 2020).(c)Update in resource limit for individuals and couplesSection 1611(a)(3) of such Act (42 U.S.C. 1382(a)(3)) is amended—(1)in subparagraph (A), by striking $2,250 and all that follows through the end of the subparagraph and inserting $20,000 in calendar year 2020, and shall be increased as described in section 1617(d) for each subsequent calendar year.; and(2)in subparagraph (B), by striking $1,500 and all that follows through the end of the subparagraph and inserting $10,000 in calendar year 2020, and shall be increased as described in section 1617(d) for each subsequent calendar year..(d)Inflation adjustmentSection 1617 of such Act (42 U.S.C. 1382f) is amended—(1)in the section heading, by inserting ; inflation adjustment after benefits; and(2)by adding at the end the following:(d)(1)In the case of any calendar year after 2020, each of the amounts specified in sections 1611(a)(3), 1612(b)(2)(A), and 1612(b)(4) shall be increased by multiplying each such amount by the quotient obtained by dividing—(A)the average of the Consumer Price Index for Elderly Consumers (CPI–E, as published by the Bureau of Labor Statistics of the Department of Labor) for the 12-month period ending with September of the preceding calendar year, by(B)such average for the 12-month period ending with September 2019.(2)In no case shall the application of paragraph (1) result in a reduction to the amounts specified in such paragraph..(e)Repeal of marriage penalty(1)In generalSection 1611(b)(2) of the Social Security Act (42 U.S.C. 1382f(b)(2)) is amended by striking payable at the rate of and all that follows through the end of the paragraph and insertingpayable—(A)for calendar years 1974 through 2019, at the rate of $2,628 (or, if greater, the amount determined under section 1617); and(B)for calendar year 2020 and any calendar year thereafter, at twice the rate applicable for such calendar year under paragraph (1) for an individual who does not have an eligible spouse,reduced by the amount of income, not excluded pursuant to section 1612(b), of such individual and spouse..(2)Conforming amendmentSection 1617(a)(1) of the Social Security Act (42 U.S.C. 1382(a)(1)) is amended by striking subsections (a)(1)(A), (a)(2)(A), (b)(1), and (b)(2) and inserting subsections (a)(1)(A), (a)(2)(A), and (b)(1).(f)Effective dateThe amendments made by this section shall take effect on the date of enactment of this Act, and shall apply to eligibility determinations made, and benefit amounts payable, under title XVI of the Social Security Act (42 U.S.C. 1381 et seq.) on or after such date.106.Elimination of Social Security disability and Medicare waiting periods(a)Temporary elimination of waiting periods for Social Security disability benefits and Railroad Retirement Act disability benefitsDuring the period that begins on the date of enactment of this Act and ends on the last day of the sixth month that begins on or after the last day of the public health emergency described in section 1135(g)(1)(B) of the Social Security Act (42 U.S.C. 1320b–5(g)(1)(B))—(1)section 202(e)(5) of the Social Security Act (42 U.S.C. 402(e)(5)) shall be applied by striking subparagraphs (A) and (B) and inserting the following: The waiting period referred to in paragraph (1)(F), in the case of any widow or surviving divorced wife, is zero months.;(2)section 202(f)(5) of the Social Security Act (42 U.S.C. 402(f)(5)) shall be applied by striking subparagraphs (A) and (B) and inserting the following: The waiting period referred to in paragraph (1)(F), in the case of any widower or surviving divorced husband, is zero months.;(3)section 223(c)(2) of the Social Security Act (42 U.S.C. 423(c)(2)) shall be applied by substituting zero months. for the earliest period of five consecutive calendar months and all that follows through the period; and(4)section 5(a)(ii) of the Railroad Retirement Act of 1974 (45 U.S.C. 231c(a)(ii)) shall be applied by striking the of (A) and all that follows through (B).(b)Temporary elimination of Medicare waiting periodFor purposes of applying section 226 of the Social Security Act (42 U.S.C. 426) to any individual during the period described in subsection (a), the following special rules apply:(1)Subsection (b) of such section shall be applied as if there were no requirement for any entitlement to benefits, or status, for a period longer than 1 month.(2)The entitlement under such subsection shall begin with the first month (rather than twenty-fifth month) of entitlement or status.(3)Subsection (f) of such section shall not be applied.(c)Rules of application(1)Scope of applicationThe provisions of the Social Security Act and the Railroad Retirement Act of 1974 specified in subsections (a) and (b) shall be applied in the manner described in such subsections with respect to any individual— (A)for whom a waiting period under such provision began before the date of enactment of this Act; and(B)for whom a waiting period under such a provision begins on or after such date of enactment.(2)Effect of applicationAn individual with respect to whom a waiting period under a provision specified in subsection (a) or (b) does not apply as a result of the application of such subsection shall, for purposes of applying such provision to such individual after the end of the period described in subsection (a), be deemed to have met the waiting period requirement under such provision.107.Support and maintenance furnished in kind not included as income for purposes of SSI(a)In generalSection 1612(a)(2) of such Act (42 U.S.C. 1382a(a)(2)) is amended—(1)by inserting (other than support or maintenance furnished in kind) after all other income; and(2)in subparagraph (A)—(A)by striking or kind;(B)by striking clause (i) and redesignating clauses (ii) and (iii) as clauses (i) and (ii), respectively; and(C)in clause (ii) (as so redesignated), by striking and the provisions of clause (i) shall not be applicable.(b)Conforming amendments(1)Section 1611(c) of such Act (42 U.S.C. 1382(c)) is amended by striking paragraph (6) and redesignating paragraphs (7) through (10) as paragraphs (6) through (9), respectively.(2)Section 1612(a)(2) of such Act (42 U.S.C. 1382a(a)(2)) is amended—(A)in subparagraph (F), by inserting and at the end;(B)in subparagraph (G), by striking ; and and inserting a period;(C)by moving subparagraph (G) 2 ems to the right; and(D)by striking subparagraph (H).(3)Section 1621(c) of such Act (42 U.S.C. 1382j(c)) is amended to read as follows:(c)In determining the amount of income of an alien during the period of 5 years after such alien's entry into the United States, support or maintenance furnished in cash to the alien by such alien's sponsor (to the extent that it reflects income or resources which were taken into account in determining the amount of income and resources to be deemed to the alien under subsection (a) or (b) of this section) shall not be considered to be income of such alien under section 1612(a)(2)(A)..108.Suspension of certain regulationsDuring the COVID–19 emergency period, the Commissioner shall not promulgate or revise (and shall suspend any activities related to the promulgation or revision of) any regulation relating to—(1)the frequency of continuing disability reviews under title II or XVI of the Social Security Act (42 U.S.C. 401 et seq., 1381 et seq.);(2)the authority of administrative appeals judges of the Social Security Administration; or(3)the medical-vocational guidelines for determining whether an individual is disabled for purposes of title II or XVI of the Social Security Act. 109.Discharge of student loans(a)FFEL loans and federal direct loansSection 437(a) of the Higher Education Act of 1965 (20 U.S.C. 1087(a)) is amended—(1)by redesignating paragraph (3) as paragraph (4); and(2)by inserting after paragraph (2) the following:(3)MINE disability determinations(A)In generalA student borrower whom the Commissioner of Social Security has classified as medical improvement not expected for purposes of entitlement to benefits under title II of the Social Security Act (42 U.S.C. 401 et seq.) on the basis of a disability—(i)shall be considered permanently and totally disabled for the purpose of discharging such borrower's loans under this subsection; and(ii)shall not be required to present additional documentation for purposes of this subsection.(B)ProceduresThe Secretary and the Commissioner of Social Security shall jointly develop procedures through which the Commissioner shall, on not less than a quarterly basis, provide the Secretary with such information regarding individuals who are classified as medical improvement not expected for purposes of entitlement to benefits under title II of the Social Security Act on the basis of a disability as the Secretary shall require for purposes of carrying out this paragraph. (C)Opt-out processAfter receiving information regarding a borrower from the Commissioner under subparagraph (B), the Secretary shall—(i)identify whether the individual has any loans under this title; and(ii)if the individual is a student borrower of a loan described in subparagraph (A) or (B) of section 428(a)(1), or a loan under part D, notify the borrower, in writing, that—(I)the borrower qualifies for discharge under this section based on the determination of the Commissioner; (II)unless the borrower requests otherwise within 30 days after receiving the notification under subclause (I), the Secretary shall discharge the borrower's liability on the loan in accordance with the requirements of this section; and(III)there may be tax implications to the borrower for a discharge under this paragraph; and (iii)if the borrower does not opt out of the discharge under this paragraph by the date specified in the notice, discharge the borrower's liability on the loan, in accordance with the requirements of this section.(D)Grace periodAny borrower who receives a discharge under this paragraph may, during the 1-year period immediately following the discharge, request that the Secretary restore the loan and reverse the discharge without suffering any penalty..(b)Perkins loansSection 464(c) of the Higher Education Act of 1965 (20 U.S.C. 1087dd(c)) is amended by adding at the end the following:(8)(A)A student borrower whom the Commissioner of Social Security has classified as medical improvement not expected for purposes of entitlement to benefits under title II of the Social Security Act (42 U.S.C. 401 et seq.) on the basis of a disability—(i)shall be considered permanently and totally disabled for the purpose of cancelling such borrower's loans under paragraph (1)(F); and(ii)shall not be required to present additional documentation for purposes of paragraph (1)(F).(B)The Secretary and the Commissioner of Social Security shall jointly develop procedures through which the Commissioner shall, on not less than a quarterly basis, provide the Secretary with such information regarding individuals who are classified as medical improvement not expected for purposes of entitlement to benefits under title II of the Social Security Act on the basis of a disability as the Secretary shall require for purposes of carrying out this paragraph.(C)After receiving information regarding a borrower from the Commissioner under subparagraph (B), the Secretary shall—(i)identify whether the individual has any loans under this part; and(ii)if the individual is a student borrower of a loan under this part, notify the borrower, in writing, that—(I)the borrower qualifies for cancellation under this subsection based on the determination of the Commissioner; and(II)unless the borrower requests otherwise within 30 days after receiving the notification under subclause (I), the Secretary shall cancel the borrower's liability on the loan in accordance with the requirements of this subsection; (III)there may be tax implications to the borrower for a loan cancellation under this paragraph; and (iii)if the borrower does not opt out of the cancellation under this paragraph by the date specified in the notice, cancel the borrower's liability on the loan, in accordance with the requirements of this subsection.(D)Any borrower who receives a cancellation under this paragraph may, during the 1-year period immediately following the cancellation, request that the Secretary restore the loan and reverse the cancellation without suffering any penalty..(c)Effective dateThe amendments made by subsections (a) and (b) shall take effect on the date that is 120 days after the date of enactment of this Act. 110.Elimination of separate account requirement for past-due supplemental security income benefits paid to child beneficiaries(a)In generalSection 1631(a)(2)(F) of the Social Security Act (42 U.S.C. 1383(a)(2)(F)) is amended—(1)in clause (i)(I), by striking Each representative payee and inserting Subject to clause (v), each representative payee; and(2)by adding at the end the following clause:(v)Beginning on the date of enactment of this clause, the requirements of clause (i) shall cease to be effective, and any amounts maintained in an account established on behalf of an individual under clause (i) shall be subject to the same requirements, and may be used in the same manner, as monthly benefits payable to such an individual under this title..(b)Rule of constructionAmounts transferred into the account of an individual pursuant to subsection (a) shall not be taken into account as income or resources of such individual for purposes of determining the eligibility of such individual or any other individual for benefits or assistance, or the amount or extent of such benefits or assistance, under title XVI of the Social Security Act (42 U.S.C. 1381 et seq.), under any other Federal program, or under any State or local program financed in whole or in part with Federal funds.111.Increasing the substantial gainful activity limitSection 223(d)(4) of the Social Security Act (42 U.S.C. 423(d)(4)) is amended—(1)in subparagraph (A), by striking the second sentence; and(2)by adding at the end the following new subparagraphs: (D)(i)Earnings derived from services shall demonstrate an individual's ability to engage in substantial gainful activity when the amount of such earnings exceeds, on a monthly basis—(I)for calendar year 2020, $2,400; and(II)for any calendar year after 2020, subject to clause (ii), an amount equal to the amount that applied under this subparagraph for the preceding calendar year multiplied by the quotient obtained by dividing—(aa)the national average wage index (as defined in section 209(k)(1)) for the 12-month period ending with September of such preceding calendar year; by (bb)the national average wage index (as so defined) for the 12-month period ending with September 2019. (ii)In no case shall the amount determined for a calendar year under subclause (II) of clause (i) be less than the amount that applied under this subparagraph for the preceding calendar year..112.State grants to protect the legal rights of SSI and SSDI applicants and beneficiariesTitle XI of the Social Security Act (42 U.S.C. 1301 et seq.) is amended by inserting after section 1150B the following new section:1150C.State grants to protect the legal rights of supplemental security and disability insurance applicants and beneficiaries(a)In generalThe Commissioner may make payments in each State to the protection and advocacy system established pursuant to part C of title I of the Developmental Disabilities Assistance and Bill of Rights Act for the purpose of protecting the legal rights of beneficiaries with a disability.(b)Services providedServices provided to beneficiaries with a disability pursuant to a payment made under this section may include—(1)information and advice about accessing and applying for benefits under title II or title XVI on the basis of a disability and appealing eligibility decisions with respect to such benefits; (2)advocacy and other services that a beneficiary with a disability may need related to such benefits; and(3)services described in section 1150(b).(c)ApplicationIn order to receive payments under this section, a protection and advocacy system shall submit an application to the Commissioner, at such time, in such form and manner, and accompanied by such information and assurances as the Commissioner may require.(d)Amount of payments(1)In generalSubject to the amount appropriated for a fiscal year for making payments under this section, a protection and advocacy system shall not be paid an amount that is less than—(A)in the case of a protection and advocacy system located in one of the 50 States, the District of Columbia, or Puerto Rico, $200,000; and(B)in the case of a protection and advocacy system located in Guam, American Samoa, the United States Virgin Islands, or the Commonwealth of the Northern Mariana Islands, $100,000.(2)Inflation adjustmentFor each fiscal year in which the total amount appropriated to carry out this section exceeds the total amount appropriated to carry out this section in the preceding fiscal year, the Commissioner shall increase each minimum payment under subparagraphs (A) and (B) of paragraph (1) by a percentage equal to the percentage increase in the total amount so appropriated to carry out this section.(e)Annual reportEach protection and advocacy system that receives a payment under this section shall submit an annual report to the Commissioner on the services provided to individuals by the system.(f)Funding(1)Allocation of paymentsPayments under this section shall be made from amounts made available for the administration of title II and amounts made available for the administration of title XVI, and shall be allocated among those amounts as appropriate.(2)CarryoverAny amounts allotted for payment to a protection and advocacy system under this section for a fiscal year shall remain available for payment to or on behalf of the protection and advocacy system until the end of the succeeding fiscal year.(g)DefinitionsIn this section:(1)Beneficiary with a disabilityThe term beneficiary with a disability means an individual who—(A)is a title II disability beneficiary or a title XVI disability beneficiary (as such terms are defined under section 1148(k)); or(B)is an applicant or prospective applicant for benefits under title II or title XVI on the basis that such individual has a disability.(2)CommissionerThe term Commissioner means the Commissioner of Social Security.(3)Protection and advocacy systemThe term protection and advocacy system means a protection and advocacy system established pursuant to part C of title I of the Developmental Disabilities Assistance and Bill of Rights Act.(h)Authorization of appropriationsThere are authorized to be appropriated to carry out this section $25,000,000 for each of fiscal years 2021 through 2025..113.Social security assistance and representation grants(a)In generalFor each fiscal year during the 5-year period beginning with fiscal year 2020, the Commissioner shall award not less than 10 grants under this section to community-based organizations for the purpose of assisting beneficiaries with disabilities—(1)during the process of applying for benefits under title II or XVI of the Social Security Act (42 U.S.C. 401 et seq., 1381 et seq.) on the basis of a disability; (2)any appeals processes before the Commissioner, an administrative judge of the Social Security Administration, or a State Disability Determination Services office; and (3)in accessing such benefits.(b)Grant requirements(1)Duration and amount of grantsA grant awarded to a community-based organization under this section—(A)shall be for an amount that is not less than $500,000; and(B)shall be for a period of 5 years.(2)Use of fundsGrant funds shall only be used for a purpose described in subsection (a).(c)Application(1)In generalTo receive a grant under this section, a community-based organization shall submit an application to the Commissioner, at such time and in such form and manner and accompanied by such information and assurances as the Commissioner may require.(2)Required informationAn application for a grant under this section shall include the following information:(A)The region to be served by the applicant.(B)A description of the needs of beneficiaries with a disability in such region.(C)A description of services to be provided under such grant.(D)The personnel that would provide such services.(E)The applicant's plan for disseminating awareness of the services provided under the grant to beneficiaries with a disability in the region.(3)Memorandum of understandingAn application for a grant under this section shall include a memorandum of understanding among any collaborating entities as to roles and allocation of grant funds for each collaborating agency.(4)Assurance of availabilityAn application for a grant under this section shall include a commitment by the applicant that all services provided under the grant, including information about such services, shall be accessible to beneficiaries with a disability. (d)Definitions(1)Beneficiary with a disabilityThe term beneficiary with a disability has the meaning given such term in section 1150C of the Social Security Act (as added by section 112).(2)CommissionerThe term Commissioner means the Commissioner of Social Security.(3)Community-based organizationThe term community-based organization means a non-profit agency or collaboration of non-profit agencies that— (A)serves a region of one or more States;(B)includes—(i)a legal team of lawyers licensed to practice in the State or States served by the organization;(ii)experts in disability benefits provided under title II and XVI of the Social Security Act (42 U.S.C. 401 et seq., 1381 et seq.), including application, and appeals procedures under such titles; and(iii)individuals currently receiving benefits on the basis of a disability under such a title, or who were beneficiaries under such a title on the basis of a disability within the past 5 years; and(C)is overseen by a board or advisory group composed of at least 1/3 members who are current or former beneficiaries on the basis of a disability under title II or XVI of the Social Security Act.(4)StateThe term State means the 50 states, the District of Columbia, Puerto Rico, the Virgin Islands, Guam, American Samoa, and the Commonwealth of Northern Mariana Islands.(e)AppropriationThere is appropriated to the Commissioner, for each of fiscal years 2020 through 2024, $15,000,000 for the purpose of carrying out this section.(f)Reports(1)In generalEach community-based organization that receives a grant under this sections shall provide the Commissioner with— (A)for each year of the grant period, an annual report on the services provided; and(B)at the conclusion of the grant period, a final report of activities provided under the grant.(2)Evaluation grantFrom the administrative funds of title II and title XVI, there shall be awarded an evaluation grant to an independent entity to evaluate the impact of the grants under this section. The amount to be awarded to the evaluation entity shall be at least $500,000 for each of the 5 years of the grant period and at least $500,000 for the 2 years following the grant period. IIMedicare 201.Fairness in Medicare enrollment and coverage periods(a)Elimination of Medicare coverage gaps for new enrolleesIn the case of an individual who enrolled under part A of title XVIII of the Social Security Act during the general enrollment period under section 1818 of such Act (42 U.S.C. 1395i–2) or enrolled under part B of such title during the general enrollment period under section 1837(e) of such Act (42 U.S.C. 1395p(e)), the following shall apply:(1)Coverage periodNotwithstanding subsection (c) of such section 1818 and subsection (a)(2)(E) of section 1838 of such Act (42 U.S.C. 1395q), such individual's coverage period under such sections 1818 and 1838 shall begin on April 1, 2020, rather than on July 1, 2020.(2)Installment plan for retroactive premium paymentsNotwithstanding subsection (d) of such section 1818 and section 1839 of such Act (42 U.S.C. 1395r), if the individual is required to make any back payments of the monthly premium under such subsection (d) or such section 1839 by reason of the retroactive coverage period under paragraph (1), the Secretary of Health and Human Services shall permit the individual, if requested by the individual, to pay such back payments in installments, as determined by the Secretary.(b)Special part B open enrollment period relating to the COVID–19 public health emergency(1)EnrollmentSection 1837 of the Social Security Act (42 U.S.C. 1395p) is amended by adding at the end the following new subsection:(m)Special open enrollment period relating to the COVID–19 public health emergencyIn the case of any individual who is eligible to enroll but who has elected not to enroll (or to be deemed enrolled) under this part, there shall be a special enrollment period during the emergency period described in section 1135(g)(1)(B)..(2)Coverage periodSection 1838 of the Social Security Act (42 U.S.C. 1395q) is amended by adding at the end the following new subsection:(g)Notwithstanding subsection (a), in the case of an individual who enrolls during a special enrollment period pursuant to section 1837(m), the coverage period under this part shall begin on the date the individual applied for such enrollment (but in no case earlier than January 31, 2020)..(3)Conforming amendmentSection 1839(b) of the Social Security Act (42 U.S.C. 1395r(b)) is amended, in the first sentence, by striking or (l) and inserting (l), or (m).202.Permitting an attestation of employment-based health insurance coverage during the COVID–19 public health emergencySubsection (b) of section 1839 of the Social Security Act (42 U.S.C. 1395r) is amended by inserting the following after the second sentence: With respect to enrollments under this part during the emergency period described in section 1135(g)(1)(B), for purposes of demonstrating enrollment in a group health plan or a large group health plan for a period of time under the preceding sentence, the Secretary shall accept an attestation from an individual regarding the individual's coverage during such period in lieu of the individual providing otherwise required documentation..203.Suspension of the Medicare part D low-income subsidy asset testSection 1860D–14(a)(3) of the Social Security Act (42 U.S.C. 1395w–114(a)(3)) is amended—(1)in subparagraph (A)(iii), by striking meets and inserting subject to subparagraph (H), meets; and(2)by adding at the end the following new subparagraph:(H)Suspension of the asset testDuring the period beginning on the date of enactment of this subparagraph and ending on December 31 of the year following the year that includes the date of the end of the emergency period described in section 1135(g)(1)(B), subparagraph (A) shall be applied without regard to clause (iii) of such subparagraph.. IIIMedicaid301.Suspension of asset test for medical assistance for Medicare cost sharing during COVID–19 emergency period(a)In generalDuring the period described in subsection (b), for purposes of determining eligibility for medical assistance for Medicare cost sharing under section 1902(a)(10)(E) of the Social Security Act (42 U.S.C. 1396a(a)(10)(E))—(1)subsection (p)(1) of section 1905 of the Social Security Act (42 U.S.C. 1396d) shall be applied by disregarding subparagraph (C) of such subsection; and(2)subsection (s) of such section shall be applied by disregarding paragraph (3) of such subsection.(b)COVID–19 emergency periodThe period described in this subsection is the period—(1)beginning on the date of enactment of this Act; and (2)ending with the last day of the twelfth month that begins on or after the last day of the public health emergency described in section 1135(g)(1)(B) of such Act (42 U.S.C. 1320b–5(g)(1)(B)). 302.Temporary increase of Medicaid FMAP for Medicare cost-sharing(a)In generalNotwithstanding any other provision of law, for each calendar quarter occurring during the period described in section 301(b), the Federal medical assistance percentage applicable under section 1903(a) of the Social Security Act (42 U.S.C. 1396b(a)) for each State, including the District of Columbia, American Samoa, Guam, the Northern Mariana Islands, Puerto Rico, and the Virgin Islands, with respect to amounts expended by such State on medical assistance for Medicare cost-sharing (as defined in section 1905(p)(3) of such Act (42 U.S.C. 1396d(p)(3))) provided during such period, shall be equal to 100 percent. (b)Exclusion of enhanced payments from territorial payment limitsTo the extent that a Federal payment for Medicare cost-sharing that is made to American Samoa, Guam, the Northern Mariana Islands, Puerto Rico, and the Virgin Islands is increased pursuant to subsection (a)—(1)the limitations on payments to territories under subsections (f) and (g) of section 1108 of the Social Security Act (42 U.S.C. 1308) shall not apply to the amount of such increase; and(2)the amount of such increase shall be disregarded in applying such subsections.303.Delay in reduction of FMAP for Medicaid personal care services furnished without an electronic visit ver­i­fi­ca­tion systemSection 1903(l)(1) of the Social Security Act (42 U.S.C. 1396b(l)(1)) is amended—(1)by striking January 1, 2020 and inserting the date that is 6 months after the end of the emergency period described in section 1135(g)(1)(B); and(2)in subparagraph (A), by inserting (if applicable) after percentage points each place it appears. IVAgriculture401.Commodity supplemental food program(a)DefinitionsIn this section:(1)Covered periodThe term covered period means the period beginning on the date of enactment of this Act and ending on the date on which the public health emergency declared by the Secretary of Health and Human Services under section 319 of the Public Health Service Act (42 U.S.C. 247d) on January 31, 2020, with respect to COVID–19, is terminated.(2)ProgramThe term program means the commodity supplemental food program established under section 4 of the Agriculture and Consumer Protection Act of 1973 (7 U.S.C. 612c note; Public Law 93–86).(3)SecretaryThe term Secretary means the Secretary of Agriculture.(b)Temporary modifications to program(1)Delivery flexibilityNotwithstanding any other provision of law, during the covered period, the Secretary shall permit each State and State agency to modify practices under the program to achieve contactless delivery of commodities, including by waiving the requirement for signature from program participants at the time of delivery.(2)Monthly distribution(A)In generalNotwithstanding any other provision of law, during the covered period, the Secretary may use appropriated funds under the program to increase by not more than 200 percent the maximum monthly quantity of commodities distributed to each program participant.(B)Supplement not supplantThe increased commodities described in subparagraph (A) shall supplement and not supplant the regular distribution of commodities under the program. 